         Case 1:21-cv-05186-NRB Document 11 Filed 09/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X
TRENDTEX FABRICS, LTD.,

                   Plaintiff,

             - against -                                   O R D E R

PARADOX NYC, INC. and BRIDGETTE                      21 Civ. 5186 (NRB)
MORPHEW,

               Defendants.
----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


        WHEREAS plaintiff filed a complaint on June 11, 2021, and

        WHEREAS   we   have   informed   plaintiff’s       counsel   by   letter,

dated    August    10,   2021,   of   plaintiff’s     obligation     to   effect

service within 90 days of filing (see Fed. R. Civ. P. 4(m)), and

        WHEREAS plaintiff has not filed an affidavit of service

with respect to any defendant; it is hereby

        ORDERED   that   plaintiff’s     complaint    is    dismissed     without

prejudice.

Dated:       New York, New York
             September 16, 2021

                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE
